DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 17 recites determining an engine deceleration event, detecting one or more deceleration characteristics, comparing to one or more thresholds, and determining if the fuel air mixture should be made richer or leaner.  These limitations as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, determining an engine deceleration event encompasses a person mentally noting that their foot is off an accelerator pedal.  Detecting one or more deceleration characteristics encompasses a person mentally noting a value on a speedometer.  Comparing the one or more deceleration characteristics to one or more thresholds encompasses a person mentally comparing the speedometer value to a mental threshold.  Determining if the fuel and air mixture should be made richer or leaner encompasses a person mentally determining the fuel and air mixture based on the comparison to the mental threshold.  Similar reasoning applies to claims 18-19 and 
The examiner would like to point out that claim 20 is not rejected under 35 U.S.C. 101 because actually making the fuel and air mixture richer cannot be performed by the mind.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. (US 2016/0032855 A1; hereinafter Andersson).
Regarding claim 17, Andersson discloses a method [84] of controlling a fuel-to-air ratio of a fuel and air mixture supplied to an operating engine [2], comprising the steps of: (a) determining an engine deceleration event (speed comparison in [95] greater than maximum threshold; see paragraphs 0023, 0035, and Figure 5 wherein engine deceleration occurs from point [100] to point [102]); (b) detecting [87, 92] one or more deceleration characteristics (engine speed) ; (c) comparing [95] the one or more deceleration characteristics (engine speed) to one or more thresholds (minimum and maximum thresholds) associated with the one or more deceleration characteristics (engine speed); and (d) determining [103] if the fuel and air mixture should be made richer or leaner based on the comparison [95] in step (c) (paragraphs 0013, 0023-0027, 0029-0035, and Figures 1 and 4-5).
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 9,188,066 B2; hereinafter Yamashita).
Regarding claim 17, Yamashita discloses a method (Figure 2) of controlling a fuel-to-air ratio of a fuel and air mixture supplied to an operating engine [1], comprising the steps of: (a) determining [S2] an engine deceleration event (SPEED REDUCTION IS DETECTED in Figure 5); (b) detecting one or more deceleration characteristics (SPEED, d in Figure 5); (c) comparing [S6] the one or more deceleration characteristics (SPEED, d in Figure 5) to one or more thresholds (threshold in [S6]; UPPER LIMIT SPEED FOR S.R.D. in Figure 5) associated with the one or more deceleration characteristics (SPEED, d in Figure ; and (d) determining [S7] if the fuel and air mixture (see f in Figure 5) should be made richer or leaner based on the comparison [S6] in step (c) (col. 4 lines 28-54, col. 5 line 29 - col. 6 line 14, and Figures 1-2 and 5).
Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0171929 A1; hereinafter Kim).
Regarding claim 17, Kim discloses a method (Figure 1) of controlling a fuel-to-air ratio of a fuel and air mixture supplied to an operating engine [100-1], comprising the steps of: (a) determining [S37, S40-3] an engine deceleration event; (b) detecting (see [S80]) one or more deceleration characteristics (RPM drop); (c) comparing [S80] the one or more deceleration characteristics (RPM drop) to one or more thresholds (THD5) associated with the one or more deceleration characteristics (RPM drop); and (d) determining [S100] if the fuel and air mixture should be made richer or leaner based on the comparison [S80] in step (c) (paragraphs 0030, 0039, 0057, 0067, 0082-0083, 0086-0089, 0092, and Figures 1-3).

Allowable Subject Matter
Claims 1-16 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the combination including determining the number of engine revolutions required for the engine speed to decrease from one speed threshold to .

Additional Subject Matter
Claims 18-19 and 21 are not rejected under art; however, they are rejected under 35 U.S.C. 101 and are therefore not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Andersson et al. (US 7,000,595 B2) which further discloses a state of the art for detecting engine speed drop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUDREY B. WALTER/Primary Examiner, Art Unit 3746